ACCEPTED
                                                                                           03-15-00819-CR
                                                                                                 11262454
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                      6/21/2016 4:11:45 PM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                             CAUSE NO. 03-15-00819-CR

            _________________________________________________
                                                           FILED IN
                                                     3rd COURT OF APPEALS
                                                         AUSTIN, TEXAS
                          IN THE COURT OF APPEALS    6/21/2016 4:11:45 PM
                      FOR THE THIRD DISTRICT OF TEXAS JEFFREY D. KYLE
                               AUSTIN DIVISION               Clerk
            _________________________________________________


TIMOTHY STEVEN BLACKARD §
                             §
v.                           §
                             §
THE STATE OF TEXAS           §
        _______________________________________________

                APPELLANT’S SECOND MOTION TO EXTEND
                    TIME TO FILE APPELLANT’S BRIEF
             _______________________________________________




                                           Justin Bradford Smith
                                           Texas Bar No. 24072348
                                           Harrell, Stoebner, & Russell, P.C.
                                           2106 Bird Creek Drive
                                           Temple, Texas 76502
                                           Phone: (254) 771-1855
                                           FAX: (254) 771-2082
                                           Email: justin@templelawoffice.com

                                           ATTORNEY FOR APPELLANT




Appellant’s Second Motion to Extend Time to File Appellant’s Brief              Page 1
Blackard v. State; Cause No. 03-15-00819-CR
TO THE HONORABLE COURT OF APPEALS:

       COMES NOW, Appellant, TIMOTHY STEVEN BLACKARD who files

this Second Motion for Extension of Time to File Appellant’s Brief, and shows

unto the Court as follows:

                                             I.

       Appellant’s brief is due on or before June 22, 2016.

                                             II.

       Appellant is asking for an additional thirty days to file his brief, which

should make his brief due on or before July 21, 2016.

                                            III.

       Facts relied on to reasonably explain the need for an extension include the

following:

       1.            Preparation for oral argument delivered in Dwayne Darnell

                     McGowan v. State, 07-15-00270-CR involving complex, novel

                     question of whether the common law ability-to-pay defense has

                     been superseded by statute. (argued on May 25, 2016; work

                     since brief was last due in this case performed on May 23,

                     2016; May 24, 2016; May 25, 2016; May 26, 2016 (detailed




Appellant’s Second Motion to Extend Time to File Appellant’s Brief          Page 2
Blackard v. State; Cause No. 03-15-00819-CR
                     communication        with    client    regarding   oral   argument

                     impressions)).

       2.            Review clerk’s record and reporter’s record in Eian Tilor

                     Hurlburt v. State; Cause No. No. 10-15-00400-CR, 10-15-

                     00401-CR, No. 10-15-00402-CR, No. 10-15-00403-CR; Draft

                     and file four briefs and perform/review legal research. Detailed

                     client communication regarding brief, next steps.           (Work

                     performed on May 27, 2016; May 31, 2016; June 1, 2016; June

                     2, 2016; June 3, 2016; June 7, 2016).

       3.            Review reporter’s and clerk’s records, perform research, and

                     draft and file brief; review State’s brief; letters to client

                     regarding above in Justin Keith Vega v. State; Cause No. 08-16-

                     00057-CR. (Work performed on June 1, 2016; June 2, 2016;

                     June 6, 2016; June 7, 2016; June 8, 2016; June 9, 2016; June

                     14, 2016).

       4.            Draft and file motion for rehearing (and perform related legal

                     research), and have telephone conferences with client’s husband

                     regarding PDR/motion for rehearing, in Sherrill Ann Small v.




Appellant’s Second Motion to Extend Time to File Appellant’s Brief                Page 3
Blackard v. State; Cause No. 03-15-00819-CR
                     State, 14-15-00039-CR, capital murder case. (Work performed

                     on May 25, 2016; May 31, 2016; June 3, 2016).

       5.            Review State’s Motion to Dismiss for Lack of Jurisdiction and

                     perform/review legal research regarding same (involving

                     question of first impression for 10th Court of Appeals—whether

                     a criminal defendant has authority to appeal an order granting

                     shock probation), and draft and file response; review State’s

                     brief on the merits; all in Fernando Smith v. State, Cause No.

                     10-15-00263-CR. (Work performed on June 9, 2016 and June

                     10, 2016).

       6.            Legal research and detailed letter to client regarding concurrent

                     versus    consecutive     sentencing     in     federal    versus    state

                     sentencing; telephone with client, and work related to

                     confirming     whether client’s        state    sentence    is   running

                     concurrently with his federal sentence. Santos Salinas v. State,

                     Cause No. 13-15-00310-CR. (Work performed on May 31,

                     2016; June 6, 2016)

       7.            Draft and file Notice of Past Due Findings of Fact and

                     Conclusions of Law and letter to court regarding same;



Appellant’s Second Motion to Extend Time to File Appellant’s Brief                       Page 4
Blackard v. State; Cause No. 03-15-00819-CR
                     complete and file docketing statement; review proposed

                     findings of fact and conclusions of law from opposing counsel

                     and perform related legal research in Phillip Randall Clemons

                     v. Vianney Lynn; Cause No. 03-16-00360-CV (In re: H.C.C., A

                     Child; Cause No. 254,204 in the 426th District Court of Bell

                     County, Texas). (Work performed on May 25, 2016; June 6,

                     2016; June 8, 2016).

       8.            Review court’s opinion/judgment and send to client in

                     compliance with Rule 48.4 of the Texas Rules of Appellate

                     Procedure, as well as draft and file Rule 48.4 letter, in Stanley

                     Bernard Abney v. State, Cause No. 03-15-00421-CR. (Work

                     performed on June 10, 2016 and June 21, 2016).

       9.            Draft and file First Motion for Extension of Time to File Brief

                     in Jesse Daniel Sabedra, III v. State, Cause No. 10-16-00033-

                     CR. (Work performed on June 1, 2016).

       10.           Draft and file Rule 48.4 letters in Raymond Ross Mormino, II v.

                     State; Cause No. 10-15-00167-CR and No. 10-15-00173-CR.

                     (Work performed on June 1, 2016)




Appellant’s Second Motion to Extend Time to File Appellant’s Brief              Page 5
Blackard v. State; Cause No. 03-15-00819-CR
       11.           Initial work (draft motion for new trial, request reporter’s

                     record, request clerk’s record, complete and file docketing

                     statement) related to four new appeals:

                        a. Andre Rynell Edwards v. State; Cause No. 10-16-00193-

                           CR (15-22854; 52nd District Court, Coryell County,

                           Texas) (Work performed June 6, 2016).

                        b. Major Thomas Davis v. State; Cause No. 03-16-00334-

                           CR (Work performed on May 27, 2016).

       12.           Work related to easement agreement/settlement of Shawn Jones

                     and April Jones v. Juanita C. Smith, et al, Cause No. 223,129-

                     B; 146th District Court of Bell County, Texas.                   (Work

                     performed on May 31, 2016).

       13.           Meet with client, and review/revise proposed discovery to send

                     in Girly Bennett v. Susanna Allen, Cause No. D-1-GN-15-

                     005031; 98th District; Travis County (Work performed on June

                     June 10, 2016 and June 21, 2016).

       14.           Preparation     for   CLE     to   deliver      on   May   27,    2016

                     (reviewing/revising materials, practicing delivery, etc.—May

                     26, 2016) and delivering CLE to Highland Lakes Bar



Appellant’s Second Motion to Extend Time to File Appellant’s Brief                    Page 6
Blackard v. State; Cause No. 03-15-00819-CR
                     Association in Marble Falls (approximately an hour and a half

                     away, one way) on May 27, 2016.

       15.           Miscellaneous work related to non-litigation (e.g., advising on

                     independent contractor agreement, laser hair removal rental

                     agreement, etc.) or cases not yet in litigation (e.g., demand

                     letter, hot check) (performed variously over the course of the

                     last month or so).

       16.           Time lost out for funeral for stepgrandmother in San Antonio

                     on June 13, 2016.

       17.           Time lost on May 30, 2016 for Memorial Day because office

                     was closed.

       18.           Time lost on June 7, 2016 for eye doctor appointment.

                                            IV.

       No previous extension have been requested and granted in this matter.

                                        PRAYER

       WHEREFORE, PREMISES CONSIDERED, Appellant asks this Court to

extend his time for filing his brief to thirty (30) days from the date his brief is

currently due.




Appellant’s Second Motion to Extend Time to File Appellant’s Brief             Page 7
Blackard v. State; Cause No. 03-15-00819-CR
                                                  Respectfully submitted:


                                                  /s/ Justin Bradford Smith
                                                  Justin Bradford Smith
                                                  Texas Bar No. 24072348

                                                  Harrell, Stoebner, & Russell, P.C.
                                                  2106 Bird Creek Drive
                                                  Temple, Texas 76502
                                                  Phone: (254) 771-1855
                                                  FAX: (254) 771-2082
                                                  Email: justin@templelawoffice.com

                                                  ATTORNEY FOR APPELLANT


                            CERTIFICATE OF SERVICE

       I hereby certify that, on June 21, 2016, a true and correct copy of the

Appellant’s First Motion to Extend Time to File Appellant’s Brief was provided to

counsel via the method indicated below:

Burnet County District Attorney
c/o Gary W. Bunyard
1701 E. Polk, Ste 24
Burnet, Texas 78611
Phone: (512) 756-5449
Fax: (512) 756-8572
Email: g.bunyard@co.llano.tx.us
VIA ESERVICE
            Attorneys for State of Texas

                                                  /s/ Justin Bradford Smith
                                                  Justin Bradford Smith



Appellant’s Second Motion to Extend Time to File Appellant’s Brief              Page 8
Blackard v. State; Cause No. 03-15-00819-CR